DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on June 18, 2019 has been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “user plant” and “user” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 9, and 18 recite an abstract idea of “generates from the desulfurization catalyst lifetime function a user desulfurization catalyst lifetime function tailored to the user plant based on a comparison between the desulfurization catalyst pilot plant data and the received user plant-related data” (Mathematical Process, see specification, paragraphs 0053-0054), “calculates a catalyst lifetime for a user desulfurization catalyst based on the received user desulfurization catalyst performance prediction condition and the user desulfurization catalyst lifetime function” (Mathematical Process, see specification, paragraphs 0057-0058).
not integrated into a particular solution of the abstract idea. Furthermore, “receives user plant-related data and a user desulfurization catalyst performance prediction condition from the user terminal” and “transmits the calculated catalyst lifetime to the user terminal” are directed to insignificant extra solution activities of data gathering and outputting data (see MPEP 2106.05(g)). A server comprising a processor and memory is a mere recitation of a generic computer/processor that does not take the claim limitation out of the abstract idea (see 2019 PEG, slide 63).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “receives user plant-related data and a user desulfurization catalyst performance prediction condition from the user terminal” and “transmits the calculated catalyst lifetime to the user terminal” are directed to insignificant extra solution activities of data gathering and outputting data (see MPEP 2106.05(g)). A server comprising a processor and memory is a mere recitation of a generic computer/processor that does not take the claim limitation out of the abstract idea (see 2019 PEG, slide 63).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-8 and 10-16 recite an abstract idea. Claims 2, 3, 8, 10, 11, and 16 also recite an insignificant extra solution activity of gathering data and outputting data. Accordingly, the claims are not patent eligible under 35 USC 101.

	Note Regarding Prior Art

	Claims 1-16 and 18 do not have prior art rejections.
The combination as claimed wherein a server and method for supplying a desulfurization catalyst lifetime of a user plant to a user based on desulfurization catalyst pilot plant data and a desulfurization catalyst lifetime function comprising calculates a catalyst lifetime for a user desulfurization catalyst based on the received user desulfurization catalyst performance prediction condition and the user desulfurization catalyst lifetime function (claims 1, 9, 18) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parrott et al. (US 5,341,313) discloses a server (computer simulation) for predicting a catalyst lifetime for a desulfurization catalyst (Abstract, lines 1-3; claim 1, lines 1-3, 23).
Hodges et al. (US 2010/0100404) discloses a server (claim 23) comprising a processor and a memory (paragraph 0020, lines 1-8) for calculating the predicted rate of deterioration (paragraph 0022, lines 1-2; claim 22, lines 1-2).
	Nakajima et al. (US 2020/0175436) discloses “a server 20: acquires past operational data for a device, a scheduled operating condition which is an operation condition for the device scheduled by a user, and plant information including at least a 
Horn et al. (US 2016/0260041) discloses “a server is coupled to the management system for communicating with the plant via a communication network.  A computer system has a web-based platform for receiving and sending plant data related to the operation of the plant over the network” (Abstract).
However, none of the references above disclose calculating a catalyst lifetime for a user desulfurization catalyst based on the received user desulfurization catalyst performance prediction condition and the user desulfurization catalyst lifetime function.
Furthermore, Parrott et al. discloses providing said computer simulation with a data base including at least a maximum HDS reaction temperature, a desired total product sulfur concentration, said initial catalyst activity, and a sulfur component distribution for the feed. However, the data received by the computer simulation is not user plant-related data or a user desulfurization catalyst performance prediction condition. 
In Hodges et al., the predicted rate of deterioration is not the desulfurization catalyst lifetime function.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 13, 2021